DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election of CLAIMS 1-6, 8-10, and 12-18 in the reply filed on 23 November 2020 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  Claims 7, 11, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected INVENTION, there being no allowable generic or linking claim.
NOTE: Claims 7 and 11 will be rejoined if the claims of which they depend are re-written into allowable form. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of Japanese Application No. 2018-147608 was received on 24 September 2019 as required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 31 July 2019 have been considered by the examiner.

Drawings
The drawings filed on 31 July 2019 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akahane et al. (US PGPub 2012/0182354 A1),  hereinafter Akahane.
With regard to Claim 1, Akahane discloses a liquid ejection head (head 1; ¶0068; Fig. 4), comprising: 
a plurality of individual passages (Fig. 3-4; communication channels 16; ¶0074) each comprising a nozzle (21); 
a plurality of supply liquid passages (chambers 12) each communicating with an individual inlet (transition between chamber 12 communication channel 16) of a corresponding one of the plurality of individual passages (16; Fig. 3A; ¶0074); 
a plurality of return liquid passages (Fig. 3A; communication channel 16a) each communicating with an individual outlet (transition between channel 16a and channel 16) of a corresponding one of the plurality of individual passages (16; Figs. 3-4; ¶0051, Lines 26-35); 
a first supply coupling liquid passage (Fig. 4; right side branched channel fed from introduction channel 42) coupling the plurality of supply liquid passages (12) to each other (couples supply to chambers 12 on right side of head; Fig. 4; ¶0051) and communicating with a first inlet (channel inlet 14; Figs. 3-4) of each of the plurality of supply liquid passages (12); and 
a second supply coupling liquid passage (Fig. 4; left side branched channel fed from introduction channel 42), coupling the plurality of supply liquid passages (12) to each other (couples supply to chambers 12 on the left side of the head 1; Fig. 4; ¶0051) and communicating with a second inlet (channel inlet 14 left side of head; Figs. 3-4) of each of the plurality of supply liquid passages (12),
wherein, in each of the plurality of supply liquid passages (chambers 12), the individual inlet (transition between chamber 12 communication channel 16) of the corresponding one of the plurality of individual passages (communication channels 16) is located between the first (right side ink supplying channels 14) and the second inlet (left side ink supplying channels 14; Figs. 3-4).	

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability of Claim 2 is that applicants claimed invention includes a liquid ejection head wherein the first supply liquid passage and the first return liquid passage are located on opposite sides of the first individual passage in the arrangement direction such that the first supply liquid passage is located on one side of the first individual passage in the arrangement direction, and the first return liquid passage is located on the other side of the first individual passage in the arrangement direction.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 3 is allowable because it depends from claim 2.
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability of Claim 4 is that applicants claimed invention includes a liquid ejection head wherein a second return coupling liquid passage coupling the plurality of return liquid passages to each other and communicating with a second outlet of each of the plurality of return liquid passages, wherein, in each of the plurality of return liquid passages, the individual outlet of each of the plurality of .
Claims 5-17 are allowable because they depend from Claim 4.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability of Claim 18 is that applicants claimed invention includes a liquid ejection head wherein at least a portion of each of the plurality of supply liquid passages and the plurality of return liquid passages is defined by a damper film.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
With regard to Claim 1, Okuda (US PGPub 2008/0143793 A1) discloses a liquid ejection head (head 10; ¶0068; Figs. 2A), comprising: 
a plurality of individual passages (pressure chambers 24, 20A; Fig. 3) each comprising a nozzle (nozzle 22); 
a plurality of supply liquid passages (¶0037-0038; common flow paths 14; see Fig. 3 below) each communicating with an individual inlet (see Fig. 3 below; communication channels 16, 18) of a corresponding one of the plurality of individual passages (pressure chambers 24; Fig. 3); 
a plurality of return liquid passages (see Fig. 3 below) each communicating with an individual outlet (see Fig. 3 below; the output of each pressure chamber 20A, 24; ¶0041-0047) of a corresponding one of the plurality of individual passages (pressure chambers 24, 20A; Fig. 3); 
a first supply coupling liquid passage (¶0058; see Fig. 3 below;  common flow path mainstreams 12) coupling the plurality of supply liquid passages (14) to each other (see Fig. 3 below; ¶0058) and communicating with a first inlet (see Fig. 3 below) of each of the plurality of supply liquid passages (14); and 
a second supply coupling liquid passage (¶0058; see Fig. 3 below; common flow path mainstreams 12), coupling the plurality of supply liquid passages (14) to each other (see Fig. 3 below; ¶0058) and communicating with a second inlet (see Fig. 3 below) of each of the plurality of supply liquid passages (14),
wherein, in each of the plurality of supply liquid passages (14), the individual inlet (16) of the corresponding one of the plurality of individual passages (24, 20) is located between the first inlet (see Fig. 3 below) and the second inlet (see Fig. 3 below).
However, Okuda does not disclose the supply coupling liquid passages being connected to one another (and communicating with a first inlet and a second inlet) as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853